DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 05/14/2020 was reviewed and the listed references were noted.  

Drawings
The 7 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending. 


Examiner’s Note
Claims 8-14 have been analyzed under 35 U.S.C. 101.  Although Claims 8-14 recite “A (The) computer program product”, these claims comprise more than just the software program modules, and include additional elements such as “one or more computer readable storage devices”.  Storage devices are interpreted to be non-transitory storage media, and therefore, the claims are directed to a statutory category under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al. (US 2020/0342362) in view of Gaumnitz et al. (US 2016/0012085).


Consider system Claim 15, Soni discloses “A computer system for image sequence analysis, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions” (Soni, Fig. 14, the processor 1412 with local memory 1413, and storage devices, such as 1428 and Paragraph [0029], first sentence) “comprising: program instructions to receive a set of sequential images associated with a timeline” (Soni, Paragraph [0029], where medical machine time-series data are acquired); “associated with the gap according to the set of sequential images; and program instructions to provide a new set of images including the synthetic image (Soni, Paragraph [0062], wherein the generative model infer missing data stream and outputs the real data along with the synthetic image data).  Although Soni discloses sensor data in a time-series may have gaps due to a series of listed factors (Soni, Paragraph [0030]), it does not explicitly disclose “program instructions to determine a gap in the set of sequential images”.  However, in an analogous field of endeavor, Gaumnitz discloses one or more processors of its data platform that are enabled to determine gaps in the data series (see for example, Gaumnitz, Paragraph [0025]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Soni with the teachings of Gaumnitz to determine any gap in the time series data.  One of ordinary skill in the art could have combined these elements in order to create a robust and inclusive image processing system that takes into consideration the missing information for its data analysis, as well.  Therefore, it would have been obvious to combine Soni and Gaumnitz to obtain the invention of in Claim 15.

Consider Claim 17, the combination of Soni and Gaumnitz discloses “The computer system according to claim 15, the stored program instructions further comprising program instructions to generate synthetic image subject attributes” (Soni, Paragraph [0062], the disclosed parameter settings, criteria, etc.).
Consider Claim 18, the combination of Soni and Gaumnitz discloses “The computer system according to claim 17, the stored program instructions further comprising: program instructions to categorize the set of sequential images according to image subject attributes; program instructions to analyze the set of images including the synthetic image and the synthetic subject attributes, using a computer aided detection model; and providing a computer aided detection model output.” (Soni, Paragraph [0028] and Paragraph  [0062], last sentence when the listed output criteria is disclosed.  Also, see Paragraph [0071], patient event detection).

Consider Claim 19, the combination of Soni and Gaumnitz discloses “The computer system according to claim 18, wherein the set of sequential images comprises medical diagnostic images” (Soni, Abstract and Paragraph [0002], the medical machine image generation).

Claims 1 and 3-5 recite methods with steps and Claims 8 and 10-13 recite computer program products with instructions, corresponding to the elements recited in Claims 15 and 17-19, respectively.  Therefore, the recited steps of Claims 1 and 3-6 and instructions of Claims 8 and 10-13 are mapped to the proposed combination of Soni and  Gaumnitz references in the same manner as the corresponding system elements in system Claims 15 and 17-19, respectively.  Additionally, the rationale and motivation to combine Soni and  Gaumnitz references presented in rejection of Claim 15, apply to these claims.  

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al. (US 2020/0342362) in view of Gaumnitz et al. (US 2016/0012085) and in further view of Kusumoto et al. (US 2015/0186518).

Consider Claim 16, although the combination of Soni and Gaumnitz discloses use of a GAN model to synthetize the gap in the time series data (Soni, Paragraph [0062]), it does not explicitly disclose “the synthetic image is generated according to images preceding and following the gap.”  However, in an analogous field of endeavor, Kusumoto discloses using interpolation, to fill in gaps in the acquired data or the excluded data in a series, based on the preceding and following data of the excluded data  (Kusumoto, Paragraph [0584], last sentence)  

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the combination of Soni and Gaumnitz with the teachings of Kusumoto to generate the synthetic portion of the missing image using the data from the preceding and the following data points.  determine any gap in the time series data.  One of ordinary skill in the art could have combined these elements in order to best approximate the missing portion of the image data and the results would have been predictable.  Therefore, it would have been obvious to combine Soni, Gaumnitz, and Kusumoto to obtain the invention of in Claim 16.

Claims 2 and 9 recite a method with steps and computer program product with instructions, respectively, corresponding to the elements recited in Claim 16.  Therefore, the recited steps of Claim 2 and instructions of Claim 9 are mapped to the proposed combination of Soni, Gaumnitz, and Kusumoto references in the same manner as the corresponding system elements in system Claim 16.  Additionally, the rationale and motivation to combine Soni, Gaumnitz, and Kusumoto references presented in rejection of Claim 16, apply to these claims.  

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides a motivation to teach “determining the gap in the set of images comprises determining a gap according to the medical condition and patient demographic and/or medical history data.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2666